—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 3, 1992, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant’s only contention on this appeal is that the sentence he received of six months’ imprisonment and five *847years’ probation was harsh and excessive. Defendant was allowed to plead guilty to a reduced charge in satisfaction of the indictment. Further, he pleaded guilty knowing that he would receive the sentence ultimately imposed, which is much less than the harshest possible sentence. Under these circumstances we can find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v McManus, 124 AD2d 305).
Weiss, P. J., Yesawich Jr., Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.